 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANTIAGO PRATT,                                    No. 1:21-cv-00180-DAD-JLT (PC)
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    KEN CLARK, et al.,                                 ACTION
15                       Defendants.                     (Doc. Nos. 6, 10)
16

17          Plaintiff Santiago Pratt is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 363(b)(1)(B) and Local Rule 302.

20          On March 12, 2021, the assigned magistrate judge ordered plaintiff to submit an

21   application to proceed in forma pauperis (“IFP”) or to pay the required filing fee to proceed with

22   this action. (Doc. No. 5.) Plaintiff then filed an application to proceed IFP, indicating that he had

23   no money, assets, or employment. (Doc. No. 6.) However, the CDCR certified account

24   statement submitted by plaintiff indicated that he had $9,849.47 in his inmate trust account as of

25   December 9, 2020. (Doc. No. 2.) The magistrate judge accordingly ordered plaintiff to show

26   cause, within twenty-one (21) days, as to why his motion to proceed IFP should not be denied or

27   to pay the filing fee in full. (Doc. No. 7.) Plaintiff was cautioned that failure to comply with that

28   order would result in a recommendation that this action be dismissed. (Id.)
                                                        1
 1          Plaintiff did not respond to the order show cause. Accordingly, on May 3, 2021, the

 2   assigned magistrate judge issued findings and recommendations, recommending that this action

 3   be dismissed due to plaintiff’s failure to comply with a court order and failure to play the required

 4   filing fee. (Doc. No. 10.) The findings and recommendations were served on plaintiff and

 5   contained notice that any objections thereto were to be filed within fourteen (14) days. (Id.) To

 6   date, no objections to the findings and recommendations have been filed with the court, and the

 7   time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

10   and recommendations to be supported by the record and by proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on May 3, 2021 (Doc. No. 10) are

13                  adopted in full;

14          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey court

15                  orders and failure to pay the required filing fee; and

16          3.      The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:     May 27, 2021
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
